Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Kirsch, (Reg. No. 65,441), on February 26, 2021. 

Listing of Claims:
20. (Cancelled)
21. (Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

	Attorney for applicant, Eric Kirsch, has approved an examiner’s amendment by cancelling claims 20 and 21.  Claims 20 and 21 were much broader in scope and did not have the elements of independent claims 1, 16, and 19 of the amended portion of: a film characteristic predicting section that uses the first model to ouput: first predicted film characteristic data obtained by predicting a characteristic of the first film to be deposited on the first base layer, based on input of the first base characteristic data indicating a characteristic of the first base layer, and second predicted film characteristic data obtained by predicting a characteristic of the second film to be deposited onto the first film based on input of the first predicted film characteristic data indicating the characteristic of the first film serving as a target for formation of the second film.  Given this amendment and the original limitations of the independent claims, no prior art could be found that details the claimed invention. 
It is for these reasons that the applicant' s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116